Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed 05/21/2020. 
Claims 1-20 are pending and presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fail to place the invention squarely within one statutory class of invention. On par. 0165 of the instant specification, applicant has provided evidence that applicant intends the "computer readable medium" to include communications media in form of modulated data signals and/or signals. For example, although applicant differentiates between non-transitory and transitory signals, Applicant specifically states that the embodiments are directed towards such media. Further, although applicant differentiates between different media, the specification fail to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Polygraph: system for Dynamic Reduction of False Alerts in Large scale IT service delivery environment, cited in IDS).


at least one processor circuit; and 
at least one memory that stores program code configured to be executed by the at least one processor circuit, the program code comprising: 
a data retriever configured to retrieve, from a data store, past incident data relating to past alerts in the computing environment (Chapter 1: figure 1, “first principle is to learn from SAs, namely, learn from the resolutions of historical incident tickets handled by SAs about alert instances that can be safely ignored…polygraph has a close interaction with monitoring infrastructure and leverages data from configuration management database, repositories of historical system vitals, incident and change management systems, repositories of SLA and maintenance data”); 
a configuration optimizer configured to: 
generate a configuration change based at least on an evaluation of the past incident data (chapter 3: figure 1, "False Alert Detector performs the analysis of current alert specification effectiveness and false-alert detection. The module distinguishes false and true alerts by learning from SA's assessment of past incident resolutions. Alerts are associated with details about related policy and KPI thresholds, which are used in next stages. Monitoring Policy Generator performs the generation of monitoring policies based on observed false-alert patterns."), 
predict an incident volume change under an assumption the configuration change is implemented (chapter 3: "Monitoring Policy Evaluator performs the evaluation of 
provide the configuration change for implementation on an alerting system (chapter 3: "Monitoring Policy Deployment performs the deployment of new monitoring policies by close interaction with the monitoring infrastructure Urgency of deployment is assessed base on server profiles, and used for scheduling policy deployment.": figure 1).

Regarding claim 4, 12, Kim discloses the system wherein the configuration change comprises a change to a temporal configuration setting of one a correlation rule or an automatic incident mitigator (Chapter 1: Towards this end, Polygraph uses temporal correlation of system vitals, configuration details, and change operation details).

Regarding claim 5, 13, Kim discloses the system, wherein the configuration change comprises a new correlation rule (see section 3.1, discloses alerts are created based on policy or rule as defined by threshold condition).

Regarding claim 7, 15, 20, Kim discloses the system wherein the configuration optimizer is configured to predict the incident volume change under the assumption the configuration change is implemented by: simulating a correlation of the past alerts that implements the configuration change, and determining that the simulated correlation predicts a volume change (see chapter 3: “evaluation is based on simulation against historical system vitals and monitoring 

Regarding claim 8, 16, Kim discloses the system wherein the configuration optimizer is configured to provide the configuration change for presentation on a user interface, along with an insight associated with the predicted incident volume change (table 1; chapter 4.1: P2 illustrates the case when Polygraph needs expert SA reviews to prevent abuse of automation: is only possible with user presentation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 2, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Roman et al. (USP 9,986,424).

Regarding claims 2, 10, 18, Kim fails to disclose but Roman discloses the system, wherein the recommendation generator is further configured to identify a configuration setting with a missing value (col. 1, lines 45-63, determine that a device is missing configuration settings); and wherein the configuration change comprises a replacement value for the configuration setting (col. 1, lines 45-63, provide the configuration settings including the authentication credentials).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include identifying a configuration setting and correcting or installing it. 
The motivation for doing so would be to allow correcting configuration for proper operation. 

Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Valadarsky et al. (US 2002/0111755 A1).

Regarding claim 3, 11, 19, Kim fails to disclose but Valadarsky disclose the system wherein the configuration change comprises a change in a spatial configuration setting, the spatial configuration setting identifying a parameter that identifies the origin of an alert occurring in the computing environment (see abstract discloses review of alarms to detect root cause).
Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the configuration change comprises a change in a spatial configuration setting, the spatial configuration setting identifying a parameter that identifies the origin of an alert occurring in the computing environment as described by Valadarsky. 
The motivation for doing so would be to allow correcting a root cause problem as described by Valadarsky.  

Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Valadarsky as applied to claim 3, 11 above, and further in view of Roman.

Regarding claims 6, 14, the combination of Kim and Roman discloses the system wherein the parameter comprises a plurality of dimensions used to identify an event occurring in the computing environment, and wherein the change in the spatial configuration setting comprises a removal, modification, or addition of one of the dimensions (Roman at col. 9, lines 51-col. 10, line 10, describes presenting configuration that is removed or added based on location).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the parameter comprises a plurality of dimensions 
The motivation for doing so would be to allow modifying the configuration to correct the error raised by incorrect configuration. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhalla (US 2020/0259700 A1) – describes determining of root cause issue and resolution of it. 
Zhang et al. (USP 9774494) – describes suppression of alarm function while maintenance is performed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466